Title: From James Madison to Frederic Price, 26 December 1807
From: Madison, James
To: Price, Frederic



Sir.
Department of State, December 26. ’07.

I have duly received your letter of the 24th. on the subject of Anthony Moralis.
The person bearing this name, never was known to this Government, in the character of Chargé D’Affaires.  The only Commission he presented was that of Consul; and the Exequatur forwarded on that has long since been revoked.  Whether the Commission was genuine or not, has been the subject of an enquiry, committed to our Consul in Holland, to which a final answer has not yet been received.  I am &c.

James Madison

